In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1453
UNITED STATES OF AMERICA,
                                                   Plaintiﬀ-Appellee,
                                 v.

MICHAEL PERRYMAN,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
            No. 1:18-cr-00317 — James P. Hanlon, Judge.
                     ____________________

 ARGUED NOVEMBER 1, 2021 — DECIDED DECEMBER 16, 2021
              ____________________

   Before HAMILTON, SCUDDER, and ST. EVE, Circuit Judges.
   ST. EVE, Circuit Judge. Law enforcement agents searched
Michael Perryman’s home and found drugs, baggies, a digital
scale, and a loaded AR-15 rifle. Perryman was then charged
with drug and firearm oﬀenses. At trial, he sought to impeach
an oﬃcer’s truthfulness by introducing a fifteen-year-old rep-
rimand regarding an unrelated case, which the district court
precluded him from doing. A jury convicted him on all
counts. On appeal, Perryman maintains that the evidence was
2                                                 No. 20-1453

insuﬃcient to convict him on any count and that the district
court’s exclusion of evidence reporting an incident unrelated
to the case violated the Confrontation Clause. We reject both
arguments and aﬃrm the conviction.
                       I. Background
    In Spring 2018, as part of a large antidrug operation, the
Drug Enforcement Administration (“DEA”) obtained a search
warrant for Perryman’s home in Indianapolis. A team of fed-
eral and local law enforcement agents arrived at the property,
just as Perryman was departing in his car. After stopping Per-
ryman and reading him his Miranda rights, the agents
searched the home, which had a master suite that consisted of
a bedroom, bathroom, and a large closet accessible only
through the bathroom. In the master bathroom, on a shelf on
top of the vanity next to the closet door, they found fentanyl,
baggies, and a digital scale. In the closet, there was a loaded
AR-15 rifle, three to four steps away from the fentanyl, along
with men’s shoes and clothes.
    Perryman, with the agents’ permission, called his then-
girlfriend, Rasheema Moore, who arrived soon after. Alt-
hough she lived elsewhere, she had signed the lease for the
home. Moore said that the drugs, money, and gun were not
hers.
    The agents read Perryman his Miranda rights for a second
time after the search, and he agreed to talk. He admitted that
the drugs were his, then provided the agents with the name
of his drug supplier. He did not, however, claim ownership
of the gun. The rifle “belonged to a girlfriend,” Maurita
Thomas, who had originally bought the weapon with Perry-
man at a gun show. The pair had lived together at diﬀerent
No. 20-1453                                                                3

places over the years in homes leased under Thomas’s name.
And they occasionally went shooting together. When Perry-
man relocated to the home that agents would later search, the
rifle went with him. The two, though, spoke regularly. During
one post-arrest conversation, Perryman asked Thomas to lie
about the gun. He wanted her to say that she took the weapon
from one house to the other. She initially complied, telling an
investigator and defense counsel that she moved the weapon.
But once under oath, she admitted those statements were un-
true; she lied “to protect Michael.”
    Perryman was indicted on charges of possessing fentanyl
with intent to distribute, 21 U.S.C. § 841(a)(1), possessing a
firearm in furtherance of a drug traﬃcking crime, 18 U.S.C.
§ 924(c)(1), and possessing a firearm while a convicted felon,
Id. § 922(g)(1).
    Prior to trial, the government moved in limine to exclude
questioning concerning the disciplinary record of Indianapo-
lis Metropolitan Police Department Sergeant Clifton Jones,
who participated in the search of Perryman’s home. The dis-
ciplinary oﬀense stemmed from a complaint about Oﬃcer
Jones’s involvement in an unrelated investigation.1 The Disci-
plinary Board issued a “Written Reprimand” based on its re-
view. Perryman wished to impeach Oﬃcer Jones’s credibility
using this incident and focused his arguments on evidentiary
points, adding in one sentence though that “[he] should be
able to exercise his rights under the Confrontation Clause.”
The district court, ruling only on the evidentiary question,
granted the government’s motion in a sealed entry,


    1 Like the district court below, we decline to elaborate upon the details

out of respect for Oﬃcer Jones’s privacy.
4                                                             No. 20-1453

concluding that any potential probative value of the evidence
was substantially outweighed by the danger of unfair preju-
dice, misleading the jury, and confusing the issues.
    The trial lasted two days. Near the end of the trial, Perry-
man again sought to impeach Oﬃcer Jones with the disputed
evidence. The government objected, and the district court ex-
cluded the evidence. After the close of the government’s case,
Perryman moved for acquittal under Rule 29, which the dis-
trict court denied. The jury convicted him on all counts. The
district court sentenced Perryman to 228 months in prison,
followed by five years of supervised release.
                             II. Discussion
    Perryman argues that the evidence was insuﬃcient to con-
vict him on any count and that excluding Oﬃcer Jones’s dis-
ciplinary action violated the Confrontation Clause.2 We ad-
dress each argument in turn.
A. Suﬃciency of the Evidence
    We review the denial of a motion for acquittal under Rule
29 de novo. United States v. Johnson, 874 F.3d 990, 998 (7th Cir.
2017). A jury verdict will only be overturned “if, after viewing
the facts in the light most favorable to the government, there
was insuﬃcient evidence to convict.” United States v. Jett, 908
F.3d 252, 273 (7th Cir. 2018). The defendant bears the burden
of demonstrating that no reasonable jury could find guilt be-
yond a reasonable doubt. United States v. Tantchev, 916 F.3d


    2 Perryman filed a pro se brief to raise additional concerns about his
sentencing. We have discretion to reject a pro se brief without considering
the issues argued when a defendant is represented by counsel, see United
States v. Hunter, 932 F.3d 610, 620 (7th Cir. 2019), and choose to do so here.
No. 20-1453                                                       5

645, 650 (7th Cir. 2019); see also United States v. Warren, 593 F.3d
540, 546 (7th Cir. 2010) (“Such a challenge leads to a ‘“reversal
only if the record is devoid of evidence from which a reason-
able jury could find guilt beyond a reasonable doubt.”’”
(quoting United States v. Moore, 572 F.3d 334, 337 (7th Cir.
2009))). We have described this challenge for the defendant as
an “uphill battle,” United States v. Christian, 342 F.3d 744, 750
(7th Cir. 2003), a “momentous task,” United States v. Lawrence,
788 F.3d 234, 239 (7th Cir. 2015), a “‘heavy’ burden,” Jett, 908
F.3d at 273 (citation omitted), and a “nearly insurmountable”
hurdle, id., one which Perryman cannot overcome for any
count.
   1. Possession of a Controlled Substance
    Section 841(a)(1) criminalizes the possession of a con-
trolled substance, such as fentanyl, with the intent to distrib-
ute. 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(2). To convict, the gov-
ernment must prove that the defendant knowingly possessed
fentanyl with the intent to distribute and knew that fentanyl
was a controlled substance. See, e.g., United States v. Brown, 973
F.3d 667, 697–98 (7th Cir. 2020) (marijuana); United States v.
Campbell, 534 F.3d 599, 605 (7th Cir. 2008) (cocaine). Perryman
only disputes whether he possessed the fentanyl. For
§ 841(a)(1), possession can be either actual or constructive.
United States v. Griﬃn, 684 F.3d 691, 695 (7th Cir. 2012). In this
case, the government relies on constructive possession.
    “Constructive possession,” we have said, “is a legal fiction
whereby a person is deemed to possess contraband even
when he does not actually have immediate, physical control
of the object.” Id. The defendant must have both the “power
and intention to exercise dominion and control over the ob-
ject, either directly or through others,” requiring some
6                                                    No. 20-1453

connection between the defendant and the illegal drugs. Id.
That connection can come “in one of two ways.” Id. The first
way is where the defendant alone maintains “‘exclusive con-
trol’ over the property where the contraband was discov-
ered,” which allows the logical inference that the defendant
possesses the drugs located there. Id. (quoting United States v.
Castillo, 406 F.3d 806, 812 (7th Cir. 2005)). The second way of
showing constructive possession, absent the defendant exer-
cising exclusive control over the property, requires “‘a sub-
stantial connection’ to the location where contraband was
seized,” one “suﬃcient to establish the nexus between that
person and [any contraband].” United States v. Morris, 576
F.3d 661, 667 (7th Cir. 2009). In either case, the government
can show constructive possession through direct or circum-
stantial evidence. Lawrence, 788 F.3d at 240.
    Here, a reasonable jury could easily conclude that Perry-
man constructively possessed the fentanyl by his exclusive
control over the drugs. Perryman confessed that the drugs
were his, telling the agents immediately that the drugs be-
longed to him and even providing them with the name of his
drug supplier. Perryman claims that this confession was false.
But the government oﬀered uncontroverted testimony about
its veracity from the task force oﬃcer who interviewed Perry-
man after the search and heard his confession. The jury was
entitled to credit that testimony in arriving at its verdict. Per-
ryman even concedes, in his brief before this Court, that “[t]he
jury could’ve relied on the testimony from [the testifying of-
ficer] that Mr. Perryman stated that everything in the condo
is his except the rifle.”
   Additional evidence further links Perryman with the
drugs. The police found the fentanyl in the home where
No. 20-1453                                                    7

Perryman resided by himself, paid the bills, and was seen ex-
iting when agents arrived. See Griﬃn, 684 F.3d at 695 (“Exclu-
sive control over the premises allows the jury to infer the
knowledge and intent to control objects within those premises
… .”). The drugs were in the master suite, where Perryman
slept, by a closet filled with men’s clothes. Perryman submits
that because other people have stayed over, even leaving
toothbrushes and feminine hygiene products behind, he
could not have been the true possessor. But a person can still
constructively possess drugs while living in a space visited by
others. Whether a person maintains “exclusive control” over
a residence generally turns on the number of live-in resi-
dents—requiring only one—not the number of visitors, the
number of signees on the lease, or even the number of people
with keys to the home. Cf. Lawrence, 788 F.3d at 240 (“If a de-
fendant lives alone in an apartment and a search reveals con-
traband, proving constructive possession is relatively easy.”
(emphasis added)). And both Moore and Thomas, the two
most frequent visitors, denied owning the drugs. Cf. United
States v. Rebolledo-Delgadillo, 820 F.3d 870, 876 (7th Cir. 2016)
(“[W]e aﬀord great deference to the jury’s factual findings and
credibility determinations.”). Therefore, the evidence demon-
strating Perryman’s possession of the drugs, combined with
his confession, dooms this challenge.
   2. In Furtherance of a Drug Traﬃcking Crime
    Under 18 U.S.C. § 924(c)(1)(A), a defendant cannot possess
a weapon “in furtherance of” a “drug traﬃcking crime.” See
also United States v. Johnson, 916 F.3d 579, 588–89 (7th Cir.
2019). Perryman argues that, assuming he committed a drug
traﬃcking crime and possessed the firearm located in his
8                                                    No. 20-1453

closet, the weapon was not used “in furtherance” of any drug
crime.
    The “‘in furtherance of” element is fact intensive. United
States v. Castillo, 406 F.3d 806, 815 (7th Cir. 2005). Courts fre-
quently “list factors that seem relevant and leave it to the trier
of fact to apply them to the facts of the case at hand.” United
States v. Brown, 724 F.3d 801, 803 (7th Cir. 2013). These factors
include “the type of drug activity that is being conducted, ac-
cessibility of the firearm, the type of the weapon, whether the
weapon is stolen, the status of the possession (legitimate or
illegal), whether the gun is loaded, proximity to drugs or drug
profits, and the time and circumstances under which the gun
is found.” Id. (quoting United States v. Ceballos-Torres, 218 F.3d
409, 414–15 (5th Cir. 2000)). No single factor determines the
outcome; this inquiry is holistic. See id. (“It can be easier to
determine ‘furtherance’ by a holistic analysis than by dissect-
ing the issue into parts … .”).
    Here, suﬃcient evidence establishes that Perryman pos-
sessed the gun “in furtherance” of his drug crime. The gun
was located three to four steps away from large quantities of
fentanyl, in the master closet, accessible only by going
through the drug-filled master bathroom, and propped up
against the wall, not locked away or hidden. Expert testimony
at trial explained that such close proximity suggests that the
gun was used to protect the drugs. Moreover, the gun was no
ordinary weapon; it was a loaded AR-15 rifle, a weapon out-
lawed in several states, which Perryman could not own under
federal law. Together, this evidence more than supports the
jury’s verdict.
No. 20-1453                                                         9

    3. Felon in Possession of a Firearm
   Federal law prohibits certain felons from possessing a fire-
arm. 18 U.S.C. § 922(g)(1). The government must establish
four elements to prove a defendant guilty of this charge: (1)
the defendant was convicted of a crime punishable by more
than one year; (2) the defendant knowingly possessed a fire-
arm; (3) the defendant knew of his felon status; and (4) the
gun possessed by the felon had been in or aﬀected interstate
commerce. Id.; Rehaif v. United States, 139 S. Ct. 2191, 2195–96
(2019); see also United States v. Parsons, 946 F.3d 1011, 1014 (8th
Cir. 2020). Perryman does not contest the first, third, and
fourth elements. He contends only that the government failed
to meet its burden for the second element, possession of a fire-
arm.
    Section 922(g) “covers possession in every form,” whether
actual or constructive.3 Henderson v. United States, 575 U.S.
622, 626 (2015). As explained above, constructive possession
“is established when a person, though lacking such physical
custody, still has the power and intent to exercise control over
the object.” Id. A jury can infer constructive possession when
the defendant exercises exclusive control over the premises.
Griﬃn, 684 F.3d at 695 (describing the two forms of construc-
tive possession, “exclusive control” being the first and more
straightforward); see also United States v. Davis, 896 F.3d 784,
791 (7th Cir. 2018). A person who owns a home controls the
objects within, whether drugs or illegal firearms. United States
v. Caldwell, 423 F.3d 754, 758 (7th Cir. 2005). Third-party access
to a home “does not negate the inference that [the defendant]


    3 We need not consider the government’s argument that Perryman ac-

tually possessed the rifle.
10                                                         No. 20-1453

had access to the firearm as well.” United States v. Villasenor,
664 F.3d 673, 681 (7th Cir. 2011).
    Here, the evidence permitted a rational jury to find that
Perryman constructively possessed the weapon discovered in
his closet.4 Perryman lived alone in the home where the police
found the weapon and, thus, controlled the premises. While
others may have had access, no one else resided there, so there
was never joint ownership. And, as previously noted, when a
defendant alone controls a property, a jury can reasonably as-
sume that he controls the weapons present there. Caldwell, 423
F.3d at 758 (holding that where the defendant resides in the
home, there “is suﬃcient [evidence] to establish that he had
constructive possession of the firearms seized there”); United
States v. Kitchen, 57 F.3d 516, 521 (7th Cir. 1995) (“‘Construc-
tive possession can be established by a showing that the fire-
arm was seized at the defendant’s residence.’” (quoting United
States v. Boykin, 986 F.2d 270, 274 (8th Cir. 1993))). Moreover,
the weapon was in Perryman’s closet, by his clothes, feet away
from the drugs that he confessed to own, and in the same mas-
ter suite where he slept every night. Testimony at trial re-
vealed that Perryman brought the rifle to the house and
would later ask Thomas, a previous girlfriend, to lie about
that fact.
    Nor does ultimate ownership of the gun matter, as Perry-
man contends. Owning an item is diﬀerent than possessing it.
See Henderson, 575 U.S. at 626 (“By its terms, § 922(g) does not


     4
     Perryman concedes as much, “The facts may have led the jury to
convict based on constructive possession and that Mr. Perryman has a
substantial connection to the home.” The concession aside, the record also
supports the government’s case.
No. 20-1453                                                             11

prohibit a felon from owning firearms. Rather, it interferes
with a single incident of ownership—one of the proverbial
sticks in the bundle of property rights—by preventing the
felon from knowingly possessing his (or another person’s)
guns.”). Courts do not look to a weapon’s paperwork. A de-
fendant need only possess a gun to be found guilty under
§ 922(g)(1). See United States v. Katz, 582 F.3d 749, 752 (7th Cir.
2009). Therefore, viewed in the light most favorable to the
government, the evidence was more than suﬃcient to enable
a rational jury to find that Perryman constructively possessed
the AR-15, so his suﬃciency claim fails.
B. The Confrontation Clause
    We review a direct implication of the constitutional right
to confrontation de novo.5 United States v. Rivas, 831 F.3d 931,
934 (7th Cir. 2016). Absent any direct implication though, we
review a limitation on cross-examination for abuse of discre-
tion. United States v. Carson, 870 F.3d 584, 597 (7th Cir. 2017).
    The Confrontation Clause protects the right of a criminal
defendant “to be confronted with the witnesses against him.”
U.S. Const. amend. VI. The right to confront a witness also
includes the right to cross-examine that person for any bias or
motivation to lie. United States v. Vasquez, 635 F.3d 889, 894
(7th Cir. 2011); see also Pennsylvania v. Ritchie, 480 U.S. 39, 51
(1987). If the defendant’s cross-examination, however, does

    5  The government asserts that Perryman did not preserve this consti-
tutional claim below, because he focused his challenge on evidentiary
grounds. Perryman notes, however, that his memorandum in support of
his motion to the district court stated that he “should be able to exercise
his rights under the Confrontation Clause.” We assume, without deciding,
that his one-sentence reference preserved the issue under Federal Rule of
Criminal Procedure 51(b).
12                                                    No. 20-1453

not implicate a core confrontational value—exposing motiva-
tion, bias, or incentive to lie—then the constitutional concerns
are diminished. United States v. Hart, 995 F.3d 584, 589 (7th
Cir. 2021); see also Delaware v. Fensterer, 474 U.S. 15, 20 (1985)
(“[T]he Confrontation Clause guarantees an opportunity for ef-
fective cross-examination, not cross-examination that is eﬀec-
tive in whatever way, and to whatever extent, the defense
might wish.”). District court judges otherwise “retain ‘wide
latitude’ to impose reasonable limits on cross-examination
based on concern about matters including harassment, preju-
dice, confusion of the issues, or interrogation that is repetitive
or only marginally relevant, all without running afoul of the
Confrontation Clause.” Rivas, 831 F.3d at 934 (quoting Dela-
ware v. Van Arsdall, 475 U.S. 673, 679 (1986)).
    Here, the proposed line of questioning into Oﬃcer Jones’s
unrelated disciplinary action did not implicate a core value of
the Confrontation Clause. Contrary to Perryman’s many as-
sertions, Oﬃcer Jones’s reprimand did not involve tampering
with evidence. Rather, Oﬃcer Jones’s participation in a police
investigation fifteen years ago was questioned, which the Dis-
ciplinary Board decided warranted only a written warning.
Perryman has not shown, nor could he, that this irrelevant
and dated oﬀense relates to his case. See United States v. Clark,
657 F.3d 578, 584 (7th Cir. 2011) (emphasizing that “the Con-
frontation Clause does not give a defendant a boundless right
to impugn the credibility of a witness”). Oﬃcer Jones was not
motivated to lie or harbor any bias against someone uncon-
nected to his disciplinary incident, and Perryman was other-
wise able to extensively cross-examine Oﬃcer Jones about his
role in the investigation. See, e.g., Hart, 995 F.3d at 589–90 (not-
ing that the defendant had “ample opportunity to impeach or
discredit” the witness); Carson, 870 F.3d at 597 (holding that
No. 20-1453                                                     13

there was no error where the defendant had ample oppor-
tunity to expose motivations); Clark, 657 F.3d at 584 (rejecting
“barely relevant” and “highly inflammatory” questioning).
    Given then that a core confrontational value was not im-
plicated, the district court properly exercised its “wide lati-
tude” under the Confrontation Clause to exclude the evi-
dence. Van Arsdall, 475 U.S. at 679; see also Hart, 995 F.3d at 589
(stating that when the “defendant’s argument indirectly impli-
cates a core value,” we ask only whether the district court
abused its discretion under the Confrontation Clause in lim-
iting a defendant’s cross-examination). Introducing the mi-
nor, fifteen-year-old reprimand, at best, tangentially related
to truthfulness and would likely have prejudiced or confused
the jury. See United States v. Recendiz, 557 F.3d 511, 530–31 (7th
Cir. 2009). And again, Perryman already had a reasonable op-
portunity to cross-examine Oﬃcer Jones. Perryman’s consti-
tutional rights, therefore, were not violated.
                        III. Conclusion
   For these reasons, we aﬃrm the conviction.